Citation Nr: 0301429	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  99-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from October 1976 to 
October 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 60 percent 
disability evaluation for thrombophlebitis of the left 
leg.  The veteran filed a timely notice of disagreement 
and perfected a substantive appeal.

In October 2002, the veteran testified at a personal 
hearing before the undersigned Member of the Board, 
sitting at the RO, a transcript of which has been 
associated with the claims file.

During the aforestated hearing, the veteran raised the 
issue of entitlement to an effective date earlier than 
June 30, 1998, for the assignment of total disability 
rating for compensation purposes (TDIU).  Entitlement to a 
TDIU was granted by the RO in May 2002.  The Board does 
not have jurisdiction of this issue as it has not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not 
have jurisdiction of an issue.  Rowell v. Principi, 4 
Vet.App. 9 (1993); Roy v. Brown, 5 Vet.App. 554 (1993).  
An application that is not in accord with the statute 
cannot be entertained.  38 U.S.C.A. § 7108 (West 1991 & 
Supp. 2002).  The issue is, therefore, referred to the RO, 
and any notification is to be by letter that includes 
complete appellate rights.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDING OF FACT

In October 2002, during his hearing before the undersigned 
Member of the Board, 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew his appeal.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2002). 

During his October 2002 hearing before the undersigned 
Member of the Board, the veteran withdrew this appeal.  
Hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The veteran withdrew his claim for entitlement to an 
evaluation in excess of 60 percent for thrombophlebitis of 
the left leg; his appeal concerning that issue is 
dismissed.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

